DETAILED ACTION
Claims 1-15 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1015  of U.S. Patent No.10,885,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims correspond as follows. 
Regarding claim 1, 
A brain image pipeline method for operating an electronic device, comprising:
 receiving a patient's brain image, wherein the patient's brain image has a predictor region and a region of interest; (‘149 claim 1, receiving a patient’s brain image and patient information characterizing the brain image, wherein the patient’s brain image has a predictor region and a region of interest)
accessing a database including a plurality of brain images different than the patient's brain image; ( ‘149 claim 1, accessing a database including a plurality of brain images different than the patient’s brain image…) 
retrieving from the database a training set of one or more brain images, wherein each brain image of the training set has a predictor region associated with a region of interest that is anatomically different than the predictor region, and wherein the predictor region of each brain image of the training set corresponds to the predictor region in the patient's brain image and the region of interest of each brain image of the training set corresponds to the region of interest in the patient's brain image; (‘149 claim 1, retrieving from the database a patient specific training set of a plurality of brain images… wherein each brain image of the training set has a predictor region associated with a region of interest that is anatomically different than the predictor region, and wherein the predictor region of each brain image of the training set corresponds to the predictor region in the patient’s brain image and the region of interest of each brain image of the training set corresponds to the region of interest in the patient’s brain image) 
 processing each brain image of the training set to generate predictor information representative of a predicted region of interest having one or more of a predicted shape, location, size or orientation based on a relationship between a shape, location, size or orientation of the region of interest of each brain image in the training set with respect to an associated shape, location, size or orientation of the predictor region of each brain image in the training set; (‘149 claim 1, processing the patient-specific training set of brain images to generate predictor information representative of a predicted region of interest having one or more of a predicted shape, location size or orientation based on relationships between shapes, locations, sizes or orientations of the regions of interest in the training set of brain images with respect to shapes, locations, sizes or orientations of the predictor regions in the raining set of brain images) and 
processing the patient's brain image using the predictor information to incorporate the predicted region of interest having the one or more of the predicted shape, location, size or orientation into the patient's brain image with respect to the predictor region in the patient's brain image, to produce a patient-specific atlas.  (‘149 claim 1, processing the patient’s brain image using the predictor information to incorporate the predicted region of the interest having one or more of the predicted shape, location, size, or orientation into the patient’s brain image with respect to the predictor region in the patient’s brain image, to produce a patient specific atlas.)

Regarding claim 2, 
The brain image pipeline method of claim 1 wherein accessing the database including the plurality of brain images includes accessing a database including one or both of (1) two or more image types or (2) two or more imaging modalities.   (‘149 claim 2, wherein accessing the database including the plurality of brain images includes accessing a database including one or both of (1) two or more image types or (2) two or more imaging modalities)

Regarding claim 3, 
The brain image pipeline method of claim 2 wherein: 
receiving the patient's brain image includes receiving a magnetic resonance brain image taken with a field strength of 3 Tesla or lower; (‘149 claim 3, receiving the patient’s brain image includes receiving a magnetic resonsance brain image taken with a field of 3 Tesla or lower) 
accessing the database including the plurality of brain images includes accessing the database including magnetic resonance brain images taken with a field strength of 7 Tesla or higher; (‘149 claim 3, accessing the database including the plurality of brain images includes accessing the database including magnetic resonance brain images taken with a field strength of 7 Tesla or higher) and 
retrieving from the database the training set of brain images includes retrieving at least one of the magnetic resonance brain images taken with the field strength of 7 Tesla or higher.  (‘149 claim 3, retrieving from the database the training set of brain images includes retrieving at least one of the magnetic resonance brain images taken with the field strength of 7 Tesla or higher). 

Regarding claim 4, 
The brain image pipeline method of claim 3 wherein: 
accessing the database including the plurality of brain images includes accessing the database including computed tomography brain images; (‘149 claim 4, accessing the database including the plurality of brain images includes accessing the database including computed tomography brain images) and
 retrieving from the database the training set of brain images includes retrieving at least one of the computed tomography brain images.  (‘149 claim 4, retrieving from the database the training set of brain images includes retrieving at least one of the computed tomography brain images)


Regarding claim 5, 
The brain image pipeline method of claim 2 wherein:
 accessing the database including the plurality of brain images includes accessing the database including magnetic resonance brain images and computed tomography brain images;(‘149 claim 5, accessing the database including the plurality of brain images includes accessing the database including magnetic resonance brain images and computed tomography brain)  and
 retrieving from the database the training set of brain images includes retrieving at least one magnetic resonance brain image and at least one computed tomography brain image.  (‘149 claim 5, retrieving from the database the training set of brain images includes retrieving at least one magnetic resonance brain image nad at least one computer tomography brain image)

Regarding claim 6, 
The brain image pipeline method of claim 2 wherein accessing the database including the plurality of brain images includes accessing the database including both of (1) two or more image types and (2) two or more imaging modalities.   (‘149 claim 6, wherein accessing the database including the plurality of brain images includes accessing the database including both of (1) two or more image types and (2) two or more imaging modalities)

Regarding claim 7, 
The brain image pipeline method of claim 1 wherein: 
processing each brain image of the training set includes processing each brain image of the training set to generate the predictor information representative of the predicted region of interest having a predicted shape and location; (‘149 claim 7, processing the patient-specific training set of brain images includes processing the patient-specific training set of brain images to generate the predictor information representative of predicted region of interest having a predicted shape and location) and
 processing the patient's brain image using the predictor information includes processing the patient's brain image using the predictor information to incorporate the predicted region of interest having the predicted shape and location into the patient's brain image.  (‘149 claim 7, processing the patients brain image using the predictor information includes processing the patient’s brain image using the predictor information to incorporate the predicted region of interest having the predicted shape and location into the patient’s brain image) 

Regarding claim 8, 
The brain image pipeline method of claim 1 wherein: 
processing each brain image of the training set of brain images includes processing each brain image of the training set of brain images to generate the predictor information representative of the predicted region of interest having a predicted shape and pose;(‘149 claim 8, processing the patient specific training set of brain images includes processing the patient-specific training set of brain images to generate the predictor information representative of the predicted region of interest having a predicted shape and pose) and
 processing the patient's brain image using the predictor information includes processing the patient's brain image using the predictor information to incorporate the predicted region of interest having the predicted shape and pose into the patient's brain image.  (‘149 claim 8, processing the patient’s brain image using the predictor information includes processing the patient’s brain image using the predictor information to incorporate the predicted region of interest having the predicted shape and pose into the patient’s brain image)

Regarding claim 9, 
The brain image pipeline method of claim 1 wherein: 
processing each brain image of the training set of brain images to generate the predictor information includes generating a statistical shape model representative of the predicted region of interest; (‘149 claim 9, processing the patient-specific training set of brain images to generate the predictor information includes generating a statistical shape model representative of the predicted region of interest) and 
processing the patient's brain image to incorporate the predicted region of interest includes processing the patient's brain image using the statistical shape model.  (‘149 claim 9, processing the patient’s brain image to incorporate the predicted region of interest includes processing the patient’s brain image using the statistical shape model)

Regarding claim 10, 
The brain image pipeline method of claim 1 wherein the region of interest includes the subthalamic nucleus.  (‘149 claim 10, wherein the region of interest includes the subthalamic nucleus)

Regarding claim 11, 
The brain image pipeline method of claim 10 wherein the predictor region includes the red nucleus. (‘149 claim 11, wherein the predictor region includes a red nucleus)
Regarding claim 12, 
The brain image pipeline method of claim 11 and further including:
 receiving a post-implantation image of the brain of the patient after insertion of an implant;(‘149 claim 12, receiving a post-implantation image of the brain of the patient after the insertion of an implant) and 
merging the post-implantation image with the patient-specific atlas to form a post- implantation composite image.  (‘149 claim 12, merging the post-implantation image of the patient-specific atlas to form a post-implantation composite image) 

Regarding claim 13, 
The brain image pipeline method of claim 12 wherein: 
receiving the post-implantation image includes receiving an image of the brain of the patient after the insertion of an electrode; (‘149 claim 13, receiving the post-implantation image includes receiving an image of the brain of the patient after the insertion of an electrode) and 
the method further includes displaying the post-implantation composite image including the electrode as an aid in programming the electrode.  (‘149 claim 13, the method further includes displaying the post-implantation composite image including the electrode as an aid in programming the electrode)

Regarding claim 14, 
The brain image pipeline method of claim 1 wherein the method further includes:
 incorporating into the patient-specific atlas one or both of a target or a path for a surgical procedure to follow to arrive at the target; (‘149 claim 14, incorporating into the patient-specific atlas one or both of a target or a path for a surgical procedure to follow to arrive at the target) and 
displaying the patient-specific atlas with the incorporated one or both of the target or the path. (‘149 claim 14, displaying the patient-specific atlas with the incorporated one or both of the target or the path)   

Regarding claim 15, 
The brain image pipeline method of claim 14 wherein: 
processing the patient's brain image to produce a patient-specific atlas includes producing the patient-specific atlas including a subthalamic nucleus; (‘149 claim 15, processing the patient’s brain image to produce a patient specific atlas includes producing the patient-specific atlas including a subthalamic nucleus)and
 incorporating the one or both of the target or the path into the patient-specific atlas includes incorporating one or both of the target or the path into the patient- specific atlas including the subthalamic nucleus.(‘149 claim 15, incorporating the one or both of the target or the path into the patien-specific atlas includes incorporating one or both of the target or the path into the patient specific atlas including the subthalamic nucleus)

Allowable Subject Matter
	Claims 1-15 are not rejected under the prior art and would be allowable if the above double patenting rejection were overcome. 
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	retrieving from the database a training set of one or more brain images, wherein each brain image of the training set has a predictor region associated with a region of interest that is anatomically different than the predictor region, and wherein the predictor region of each brain image of the training set corresponds to the predictor regions of the patient’s brain and the region of interest of each brain image of the training set corresponds to the region of interest in the patient’s brain image; 
	processing each brain image of the training set to generate predictor information representative of a predicted region of interest having one or more of a predicted shape, location, size, or orientation based on a relationship between a shape, location, size or orientation of the region of interest of each brain image in the training set with respect to an associated shape, location, size or orientation of the predictor region of each brain image in the training set; and 
	processing the patient’s brain image using the predictor information to incorporate the predicted region of interest having the one or more of the predicted shape, location, size or orientation into the patient’s brain image with respect to the predictor region in the patient’s brain image, to produce a patient specific atlas. 
	Akinyemi (US 2012/0027272) teaches the use of atlases as training sets to output a segmented image data set. Akinyemi teaches the similarity comparison of a region of interest between a candidate atlas and the training sets ( [0068]). However, Akinyemi fails to teach the retrieving of training sets, processing of brain images, and incorporating a predicted region of interest as claimed. 
Claims 2-15 depend from claim 1 and would therefore also be allowed. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666